 

 

FlLED

December 7, 2018
UNITED STATES DISTRICT COURT FOR THE cLER»<, us D¢sTRicT couRT

EASTERN D|STR|CT’OF
CAL|FO A \_\

EASTERN DISTRICT OF CALIFORNIA

DEPUT

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:18MJ00244-AC
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
MICHAEL BRANDON SPILLERS, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release MICHAEL BRANDON SPILLERS , Case No.
2:18MJ00244-AC , Charge 18USC § § 922(g)§f) , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $__

X Unsecured Appearance Bond $ 50 000.00

 

Appearance Bond With 10% Deposit
Appearance Bond With Surety
Corporate Surety Bail Bond

l/ (Other) Pretrial conditions as stated on the record.

Issued at Sacramento,CA on December 7, 2018 at 3:14 nm

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

